DETAILED ACTION

Currently pending claims are 1 – 7.

Double Patenting 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claim(s) 1 – 7 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 – 10 of U.S. Patent No. 9,887,972 & claim 1 – 15 of U.S. Patent No. 10,924,462. Although the conflicting claims are not identical, they are not patentably distinct from each other – accordingly, because the listed claims of U.S. Patent virtually contain(s) every element of the listed claims of the instant application and thus anticipate the claim(s) of the instant application. Claim(s) of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting.  A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001)”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea.

Step 1: 
With regard to claim 1, the claim is recited as being directed to a system for decrypting an encrypted text message.  

Step 2A Prong One:
The claim limitations appear to recite “Mental Processes” including the use of error correction coding & inverse transformation of a binary matrix based on a mathmatical operation which may be performed in a human mind that are merely abstract – i.e. the claim is merely done by human analysis using well-understood and conventional functional descriptive material of a common technology previously known to the pertinent industry for decrypting a message. The claim appears to recite the concepts in a high level of generality concept which may be performed within a human mind and thus abstract.

Step 2B Prong Two:
With regard to claim 1, the claim recites additional elements such as using GSM error coding and deriving equations over bit streams of an encrypted digital communication describing an inverse transformation of a binary matrix defined by a structured redundancy characterizing data – As such, the recited claim language is essentially in lack of providing any significant decryption algorithm(s) for furnishing any patentable feature(s). 

Besides, the claim limitations appear to merely add the use of a communication circuitry, which are considered as generic computer component(s) that is merely executing the abstract idea within a computer device (component). (See MPEP 2106.05(b)).   

As such, when viewed as an ordered combination, the claim appears to recite a series of mental / abstract processes which are being executed by generic computing components and do not appear to amount to significantly more than the abstract idea itself to subtly incorporates specific details of patentable features into an implementation.

Based on the above analysis the claim 1 has been determined to not be eligible subject matter under 35 USC 101.  Any other claims not addressed are rejected by virtue of their dependency.

Likewise, as per Claim 7, the claim is also rejected under 35 U.S.C. 101 with a similar rationale, wherein the claim has recited additional claim languages such as mathematically repetitively searching for patterns within an output of the decryption process matching a structural redundancy typical of the given error correction coding until a candidate encryption key producing a pattern typical of the given error correction coding is found – As such, when viewed as an ordered combination, the claim appears to recite a series of mental processes which are being executed by generic computing components and do not appear to amount to significantly more than the abstract idea itself to subtly incorporates specific details of patentable features into an implementation.

Based on the above analysis the claim 7 has been determined to not be eligible subject matter under 35 USC 101.  Any other claims not addressed are rejected by virtue of their dependency.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788. The examiner can normally be reached Monday - Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




---------------------------------------------------
                  /Longbit Chai/
           Longbit Chai E.E. Ph.D.
    Primary Examiner, Art Unit 2431
                   No. #2383 – 2022
---------------------------------------------------